DETAILED ACTION
This office action follows a reply filed on May 27, 2022.  Claim 1 has been amended.  Claims 1-3 are currently pending and under examination.
The rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/593231 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application No. ‘231 discloses a method for producing a polyacetal resin composition, the composition comprising melt kneading 100 parts (A) polyacetal polymer with 0.01-0.50 parts of (B) an aliphatic carboxylic acid hydrazide, specifically claimed as sebacic acid dihydrazide (claim 2), 0.001-0.50 parts by mass of (C) a hydantoin compound having two hydrazincarbonylalkyl groups, specifically claimed as 1,3-bis(hydrazinocarbonoetyl)-5-isopropylhydantoin (claim 4), and 0.001-0.30 parts by mass of (D) an alkaline earth metal salt of aliphatic carboxylic acid, specifically claimed as calcium stearate or calcium 12-hydroxystearate (claim 3),  wherein the total amount of (B) and (C) is 0.03-0.55 parts by mass.  One of ordinary skill in the art would expect the claimed method of Application No. ‘231 to result in the claimed composition of the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/637624 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application No. ‘624 discloses an automobile interior component which is obtained using a polyacetal resin composition, the composition comprising at least 100 parts (A) polyacetal, 0.03-0.30 parts of (B) a hindered phenol antioxidant, 0.01-0.50 parts of (C) an aliphatic carboxylic acid hydrazide, 0.001-0.50 parts by mass of (D) a hydantoin compound having two hydrazincarbonylalkyl groups, and 0.001-0.30 parts by mass of (E) an alkaline earth metal salt of aliphatic carboxylic acid, wherein the total amount of (C) and (D) is 0.03-0.55 parts by mass, and the polyacetal polymer is obtained by copolymerizing trioxane with a cyclic ether, etc. (claim 1), where (B) is sebacic acid dihydrazide, (C) is 1,3-bis(hydrazinocarbonoetyl)-5-isopropylhydantoin, and (D) is calcium stearate or calcium 12-hydroxystearate.  
The composition used to make the automobile interior meets the claimed composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harashina (US 2007/0054998).
Harashina exemplifies a composition comprising 100 parts (a-1) polyacetal, 0.4 parts (b-1) 1,3-bis(2-hydrazinocarbonylethyl)-5-isopropylhydantoin, 0.3 parts (c-1) antioxidant, 0.2 parts (d-3) processing stabilizer, and 0.03 parts (e-4) calcium stearate (p. 18, Table 1, Example 7).
Harashina requires the compositions to contain the polyacetal resin (a-1) and a hetero atom-containing aliphatic carboxylic acid hydrazide (b-1) which is used to improve the processing stability of the polyacetal resin and inhibit generation of formaldehyde (p. 3, [0027]), and teaching that (b-1) can be used in combination with additives such as antioxidants, processing stabilizers, heat stabilizers, weather/light-resistant stabilizer, impact resistance improver, gloss control agent, slide improver, coloring agent and filler (p. 8, [0064]).  Harashina teaches the heat stabilizer to include a basic nitrogen-containing compound, specifically listed to include a hydrazine compound (p. 10, [0090]-[0093]), teaching that although the hydrazine compound includes a carboxylic acid hydrazide, this carboxylic acid hydrazide is different from the above-mentioned hetero atom-containing aliphatic carboxylic acid hydrazides and substantially does not contain the hetero atom in a carboxylic acid constituting the carboxylic acid hydrazide, specifically listing the hydrazine to include sebacic acid dihydrazide (p. 12, [0102]).  Harashina teaches that the hydrazine compound is present in an amount of preferably 0.005-0.08 parts by weight relative to 100 parts by weight of the polyacetal resin (p. 13, [0126]).
Therefore, adding 0.005-0.08 phr sebacic acid dihydrazide to Example 7 of Harashina is prima facie obvious, as this modification is clearly suggested by the teachings of Harashina, suggesting a total content of 1,3-bis(2-hydrazinocarbonylethyl)-5-isopropylhydantoin and sebacic acid dihydrazide as 0.41-0.48.
Alternatively, Harashina exemplifies a composition comprising 100 parts (a-1) polyacetal, 0.1 parts (b-1) 1,3-bis(2-hydrazinocarbonylethyl)-5-isopropylhydantoin, 0.3 parts (c-1) antioxidant, 0.2 parts (d-1) processing stabilizer, 0.03 parts (e-4) calcium stearate and 0.05 parts (e-5) allantoin (p. 19, Table 2, Example 16).  Here, Harashina exemplifies the heat stabilizer as a combination of basic nitrogen-containing compound and a metal salt of an organic carboxylic acid.
Harashina teaches the basic nitrogen-containing compounds to include aminotrizine compounds, guanidine compounds, urea compounds, amino acid compound, amino alcohol compound, imide compound, amide compound and hydrazine compounds, where allantoin is specifically listed as a suitable urea compound (p. 11, [0097]) and adipic acid dihydrazide, sebacic acid dihydrazide, and dodecanoic acid dihydrazide as suitable hydrazine compounds, teaching that the hydrazine compound is present in an amount of preferably 0.005-0.08 parts by weight relative to 100 parts by weight of the polyacetal resin, and that when the amount is too large, the hydrazine compound brings about bleeding out therefrom the polyacetal resin or deterioration in the processing stability of the composition (p. 13, [0126]).
Therefore, substituting allantoin in Example 16 for sebacic acid dihydrazide is prima facie obvious, as Harashina teaches these as functional equivalents.
Harashina is prima facie obvious over instant claims 1-3.

Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive.
Applicants argue unexpected decrease in the amount of mold deposits when using the claimed invention.
Harashina teaches the following (p. 13, [01026]):

    PNG
    media_image1.png
    255
    404
    media_image1.png
    Greyscale

Harashina measures the moldability by measuring the amount of mold deposit, where the larger the number of levels is, the lower or smaller the amount of the deposit on the mold (p. 17, [0178]).  Therefore, the combination of the hydantoin compound and hydrazine compound would be expected to show an improvement in moldability, provided the amounts are not present in too large of amounts.
Even further, applicants have only shown the effects of sebacic dihydrazide, 1,3-bis(2-hydrazinocarbonylethyl)-5-isopropylhydantoin and calcium stearate/12-hydroxystearate.  There is not enough data to support that adipic dihydrazide an dodecanedioic dihydrazide in combination with any alkaline metal salt of an aliphatic carboxylic acid will provide the same advantageous results.
Additionally, it does not appear that applicants have shown the criticality of the claimed ranges.
For example, Comparative Example 2 shows the effects without sebacic dihydrazide; however, the amount of hydantoin compound is outside of the claimed range of 0.001-0.50 phr hydantoin and the total amount of hydantoin and hydrazide of 0.03-0.55.  Therefore, it is unclear as to whether the increase in mold deposits is due to the excess amount of hydrazine compound (hydantoin in this case) or the lack of the presence of the dihydrazide compound.
In Comparative Example 3, the same can be said.  The amount of dihydrazide is outside of the claimed range of 0.001-0.50 phr, also leading to an amount outside of the claimed range of 0.03-0.55 phr hydantoin and dihydrazide.
Comparative Example 5 more effectively shows the importance of the claimed ranges; however, the other examples are not close enough to compare to result in a showing of the criticality of the claimed range.  For example, there are no other examples using 0.45 phr (b-1) with varying (c-1).araHar
Finally, a “visually observed and visually determined” amount of mold deposit is not a quantitative measurement and is based on opinion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766